Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in reference to Application filed 07/18/19.  Claims 1 – 20 has been examined. 

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1 – 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alzate Perez et al. 10817568.

Regarding claim 1, 8 and 15, Alzate anticipates a method/system/computer program product for providing intelligent application management, comprising:
identifying one or more data sources associated with each of a plurality of applications in a computing system (See Fig 4, 401 – 403 and all related text);
ranking each of the plurality of applications according to a degree of importance, a degree of correlation, or a combination thereof in relation to the one or more data sources; and (FIG.4, 437, shows ranking component also refer to all associated text);
retaining or removing each of the plurality of applications according to the ranking (See claim 1, shows retaining in one or more data sources).

Regarding claim 2, 9 and 16, the method of claim 1, further including defining the one or more data sources to include structured data, semi-structured data, and non-structured data in the computing system, wherein the one or more data sources is associated with one or more of the plurality of applications (claim 1, shows one or more data sources including a structured data base).

Regarding claim 3, 10 and 17, the method of claim 1, further including performing a natural language processing (NLP) on the one or more data sources for determining the degree of importance and the degree of correlation (FIG, 4 see NLP system also see all related text).

Regarding claim 4, 11 and 18, the method of claim 1, further including learning the degree of importance and the degree of correlation between each of the one or more data sources and a corresponding one of the plurality of applications using a machine learning model (FIG. 4, 438 see machine learning as well as all related text).

Regarding claim 5, 12 and 19, the method of claim 1, further including assigning weighted values to the degree of importance and the degree of correlation for each of the one or more data sources (Claim 18, shows ranking and predictive models, also see FIG. 14, shows criteria).

assigning a confidence score according to a scoring model for each of the plurality of applications, wherein each confidence score is used for ranking each one of the plurality of applications 
(See, 4:35 – 50, “….Weigh and evaluate responses that are based only on relevant evidence; 5) Provide situation-specific advice, insights, estimations, determinations, evaluations, calculations, and guidance; 6) Improve knowledge and learn with each iteration and interaction through machine learning processes…”).
Regarding claim 7 and 14, the method of claim 1, further including initiating a machine learning operation to: 
train a scoring model based on one or more defined scoring rules and parameters for a, wherein the scoring model is a probabilistic model (3:20 – 25, see  assigning ranking score);
collect feedback data relating to the scoring model; or adjust the scoring rules and parameters according to the collected feedback data (See FIG. 5 and feedback).

Correspondence Information

5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 10318882 B2 disclose data sources, machine learning limitations and natural language processing limitations from claims. 



6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chuck Kendall whose telephone number is 571-272-3698.  The examiner can normally be reached on 10:00 am - 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/CHUCK O KENDALL/
Primary Examiner, Art Unit 2192